DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 03/04/2021 and 09/13/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over JP Patent Publication No. 2012149788 to Nishizawa (hereinafter “Nishizawa”) in view of WO Patent Publication No. 2019131843 to Shibuta et al. (hereinafter “Shibuta”).
With respect to claim 1, Nishizawa discloses a drying apparatus (B), comprising: a conveyor (FIG. 1) which conveys a printing medium (4) having a recording surface (upper surface) and a non-recording surface opposite to the recording surface (lower surface), an aqueous ink adhering to the recording surface (3 [0016]), a preceding-stage dryer which dries the printing medium being conveyed by the conveyor (6A); and a next-stage dryer which dries the printing medium being conveyed by the conveyor on a side downstream of the preceding-stage dryer in a moving direction of the printing medium conveyed by the conveyor ([0021] 6B FIG. 1), wherein: the preceding-stage dryer includes a plurality of first nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and a plurality of rotary bodies arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium ([0018], 8, 7 FIG. 1), the first nozzles inject a hot wind of 60°C or higher to the recording surface, the rotary bodies have peripheral surfaces configured to contact the non-recording surface of the printing medium and rotate, following the printing medium (FIG. 1), the next-stage dryer includes a plurality of second nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium(12 Upper Row FIG. 1) and a plurality of third nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium, the second nozzles inject the hot wind to the recording surface, and the third nozzles inject the hot wind to the non-recording surface (12 Lower Row FIG. 1).

However, Nishizawa fails to specifically disclose:
of 60°C or higher (Nishizawa does disclose hot which may be enough to make 60 degrees or above obvious on its own.).
Shibuta discloses:
of 60°C or higher (Shibuta also discloses hot and above room temperature.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature 60 degrees or above as hot is disclosed by both Shibuta and Nishizawa. The motivation for doing so would have been to properly dry the printing medium.  (hot of both Shibuta and Nishizawa and above room temperature of Shibuta).
With respect to claim 2, Nishizawa in view of Shibuta discloses wherein the first nozzles and the rotary bodies are arranged in a staggered manner in the moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer (FIG. 1).
With respect to claim 3, Nishizawa in view of Shibuta discloses wherein the second nozzles and the third nozzles are arranged in a staggered manner in the moving direction of the printing medium conveyed by the conveyor in the next-stage dryer (FIG. 1).
With respect to claim 4, Nishizawa in view of Shibuta discloses wherein: the preceding-stage dryer includes a fourth nozzle arranged upstream of the most upstream rotary body, out of the plurality of rotary bodies, in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium, and the fourth nozzle injects the hot wind to the non-recording surface (FIG. 1).
With respect to claim 5, Nishizawa in view of Shibuta discloses wherein there is a clearance between the first nozzles and the peripheral surfaces of the rotary bodies when viewed from the moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer, and the printing medium is supported with the recording surface separated from the first nozzles and the non-recording surface held in contact with the rotary bodies if the injection of the hot wind from the first nozzles is stopped (FIG. 1).
With respect to claim 6, Nishizawa in view of Shibuta discloses wherein the next-stage dryer is arranged below the preceding-stage dryer in a vertical direction (FIG.s 5-8 of Shibuta).
With respect to claim 7, Nishizawa in view of Shibuta discloses wherein: a moving direction of the printing medium conveyed by the conveyor in the preceding-stage dryer and a moving direction of the printing medium conveyed by the conveyor in the next-stage dryer are opposite, and the conveyor includes a preceding-stage inverter which bends the printing medium conveyed from the preceding-stage dryer downward and further bends the printing medium toward the next-stage dryer (FIG.s 5-8 of Shibuta).
With respect to claim 8, Nishizawa in view of Shibuta discloses wherein: the conveyor conveys the printing medium in the preceding-stage dryer with the recording surface facing up and the non-recording surface facing down and conveys the printing medium in the next-stage dryer with the recording surface facing down and the non-recording surface facing up, the first nozzles are arranged above the printing medium conveyed by the conveyor, the rotary bodies are arranged below the printing medium conveyed by the conveyor, the second nozzles are arranged below the printing medium conveyed by the conveyor, and the third nozzles are arranged above the printing medium conveyed by the conveyor(FIG.s 5-8 of Shibuta).
With respect to claim 9, Nishizawa in view of Shibuta discloses further comprising a succeeding-stage dryer which dries the printing medium by injecting a gas toward the recording surface of the printing medium being conveyed by the conveyor on a side downstream of the next-stage dryer in the moving direction of the printing medium conveyed by the conveyor, wherein: the succeeding-stage dryer is arranged below the next-stage dryer in a vertical direction, the succeeding-stage dryer includes a plurality of fifth nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and a plurality of sixth nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium, the fifth nozzles inject the hot wind to the recording surface, and the sixth nozzles inject the hot wind to the non-recording surface (FIG. 1 of Nishizawa with Shibuta).
With respect to claim 10, Nishizawa in view of Shibuta discloses wherein: a moving direction of the printing medium conveyed by the conveyor in the next-stage dryer and a moving direction of the printing medium conveyed by the conveyor in the succeeding-stage dryer are opposite, and the conveyor includes a next-stage inverter which bends the printing medium conveyed from the next-stage dryer downward and further bends the printing medium toward the succeeding-stage dryer ([0058] and [0059] of Shibuta).
With respect to claim 11, Nishizawa in view of Shibuta discloses wherein the preceding-stage dryer and the next-stage dryer are arrayed in a horizontal direction (FIG. 1).
With respect to claim 12, Nishizawa in view of Shibuta discloses further comprising a heating unit to heat the rotary bodies (FIG. 1).
With respect to claim 13, Nishizawa in view of Shibuta discloses A printing system, comprising: a printing apparatus which adheres an aqueous ink to a recording surface of a printing medium having the recording surface and a non-recording surface opposite to the recording surface; and the drying apparatus according to claim 1, the printing medium having the aqueous ink adhered thereto by the printing apparatus being dried by the drying apparatus (FIG. 1).
With respect to claim 14, Nishizawa in view of Shibuta discloses further comprising a coating apparatus which applies a primer to the recording surface of the printing medium, wherein: the printing apparatus adheres the aqueous ink to the recording surface having the primer applied thereto by the coating apparatus ([0016]).
With respect to claim 15, Nishizawa in view of Shibuta discloses A drying method comprising: a conveying step of conveying a printing medium having a recording surface to which an aqueous ink adhered and a non-recording surface opposite to the recording surface by a conveyor (Upper side, Lower Side, 3, [0021], [0029], FIG. 1); a preceding-stage drying step of drying the printing medium being conveyed by the conveyor by a preceding-stage dryer ([0021], [0029], FIG. 1); and a next-stage drying step of drying the printing medium being conveyed by the conveyor by a next-stage dryer on a side downstream of the preceding-stage dryer in a moving direction of the printing medium conveyed by the conveyor ([0021], [0029], FIG. 1), wherein: the preceding-stage dryer includes a plurality of first nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium and a plurality of rotary bodies arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium ([0018], 8, 7, FIG. 1), the first nozzles inject a hot wind of 60°C or higher to the recording surface, the rotary bodies have peripheral surfaces configured to contact the non-recording surface of the printing medium and rotate, following the printing medium (FIG. 1), the next-stage dryer includes a plurality of second nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the recording surface side of the printing medium (12 Upper Row FIG. 1) and a plurality of third nozzles arrayed in the moving direction of the printing medium conveyed by the conveyor on the non-recording surface side of the printing medium, the second nozzles inject the hot wind to the recording surface, and the third nozzles inject the hot wind to the non-recording surface (12 Lower Row FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853